DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 3/22/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 6/22/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In this case, no copies of the EP 3336420 and DE 102015214487 references have been provided.

Claim Objections
Claim 12 is objected to because of the following informalities:  The limitations “the first lighting module (102) and the at least one second lighting module (112) are each designed as a lighting inset, the conductor device (126) is arranged in an inner region (125) of the rail (109) and the lighting insets (102, 112) can be inserted into the inner region (125) of the rail” in lines 3-8 of the claim are grammatically incorrect. The Examiner respectfully suggests amending it to be --the first lighting module (102) and the at least one second lighting module (112) are each designed as a lighting inset, the conductor device (126) is arranged in an inner region (125) of the rail (109), and the lighting insets (102, 112) can be inserted into the inner region (125) of the rail-- to add the missing comma (“,”) and more clearly separate the three distinct limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “wherein the first lighting module is further configured to process the control signal” in lines 13-14 of the claim, and the claim also recites “in particular to interpret it” in line 14 of the claim which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, the use of the pronoun “it’ in lines 14 of the claim renders the claim indefinite because it is unclear if “it” in this case is referring solely to the control signal or to another claimed feature, rendering the scope of the claim unclear.
For the purpose of examination, the Examiner has treated the limitation as attempting to recite that the first lighting module processes and interprets the control signal to control the first lighting module, and so the Examiner respectfully suggests amending it to be --wherein the first lighting module (102) is further configured to process and interpret the control signal, 

Claims 2, 4-6, 10-12, 14, and 16 are rejected due to their dependence on indefinite Claim 1.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 3 recites the broad recitation “the first lighting module (10) has an electronic arrangement (70), by means of which the control signal received from the conductor device (126) can be processed” in lines 3-6 of the claim, and the claim also recites “in particular interpreted” in line 6 of the claim which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of examination, the Examiner has treated the limitation as attempting to recite that the control signal is processed and interpreted to control the first lighting module, and so the Examiner respectfully suggests amending it to be --the control signal received from the conductor device (126) can be processed and interpreted-- to remove the indefinite language.

Regarding claim 3, the limitation “and in particular that the signal to be communicated to the at least one second lighting module (112) can be provided by means of the electronic arrangement” in lines 7-10 of Claim 3 renders the claim indefinite because the use of “in particular” language indicates that the language which follows it is not required but is merely preferred. According to MPEP 2111.04, "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed." The recitations of Claim 3 that follow the term "in particular" in line 7 are therefore not required elements of the claim.
For the purpose of examination, the Examiner has assumed Applicant was attempting to recite that the signal communicated to the at least one second lighting module is provided by the electronic arrangement, and so the Examiner respectfully suggests deleting “in particular” from line 7 of the claim to remove the indefinite language.

Claim 7 recites the limitation "the region of a respectively allocated recess" in lines 8-9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 7 recites the broad recitation “wherein the contact elements (130, 131) are each arranged in the region of a respectively allocated recess (24a, 24b) in an edge of the printed circuit board (21, 121)” in lines 7-9 of the claim, and the claim also recites “in particular in that the contact elements (130, 131) protrude through openings (110, 10) of a housing component (20, 120) of the lighting module (102, 112) on one or both longitudinal sides thereof from an outer side of the lighting module” in lines 9-14 of the claim which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
In this case, the use of the term “in particular” indicates that the language that follows is merely exemplary and thus not actually a required feature of the invention, and thus it is unclear whether direct infringement of Claim 7 requires the presence of the language following the indefinite phrase “in particular”. For the purpose of examination, the Examiner has treated the language in lines 9-14 of the claim to be required, and so the Examiner respectfully suggests deleting the indefinite term “in particular” from line 9 of Claim 7 in order to remove the optional language.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 8 recites the broad recitation “the conductor device (126) has at least two operating current provisioning conductors (126a) and two control signal provisioning conductors (126b)” in lines 3-5 of the claim, and the claim also recites “and in particular that the operating current provisioning conductors (126a) and control signal provisioning conductors (126b) are arranged symmetrically with respect to a longitudinal centre plane (M) of the rail” in lines 5-9 of the claim which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In this case, the use of the term “in particular” indicates that the language that follows is merely exemplary and thus not actually a required feature of the invention, and thus it is unclear whether direct infringement of Claim 8 requires the presence of the language following the indefinite phrase “in particular”. For the purpose of examination, the Examiner has treated the language in lines 5-9 of the claim to be required, and so the Examiner respectfully suggests deleting the indefinite term “in particular” from lines 5-6 of Claim 8 in order to remove the optional language.

Claim 9 recites the limitation "the inserted state" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --an 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 9 recites the broad recitation “the conductor device (126) is arranged laterally of the lighting modules” in lines 4-5 of the claim, and the claim also recites “in particular on both sides of the lighting modules” in lines 5-6 of the claim which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, while not contributing to indefiniteness, the broad limitation “the conductor device (126) is arranged laterally of the lighting modules” in lines 4-5 of the claim is grammatically incorrect.
For the purpose of examination, the Examiner has assumed that Applicant intended to recite that the conductor device is arranged laterally on both sides of the lighting modules, and so the Examiner respectfully suggests amending the claim to recite --the conductor device (126) is arranged laterally on both sides of the lighting modules (102, 112) 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 13 recites the broad recitation “the first lighting module (102) and the at least one second lighting module (112) are each elongate” in lines 3-4 of the claim, and the claim also recites “preferably slender” in line 5 of the claim which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In this case, it is unclear if the first and second lighting modules are required to be slender, or merely have to be elongate in order to infringe on Claim 13. Further, it is unclear exactly how thin the first and second lighting modules must be in order to be considered “slender”, rendering the scope of the claim unascertainable. For the purpose of examination, the Examiner has treated Claim 13 as requiring only that the first and at least one second lighting modules are elongated, and so the Examiner respectfully suggests deleting the indefinite limitation “preferably slender” from line 5 of the claim.

Claim 15 recites the limitation "the chip-on-board method" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Regarding claim 15, the limitation “one strip-like lighting device or a plurality of strip-like lighting devices” in lines 5-6 of the claim renders the claim indefinite because the addition of the word "like" to an otherwise definite expression (e.g., “strip”) extends the scope of the expression so as to render it indefinite, since it is unclear what “like” is intended to convey. See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). See also MPEP 2173.05(b)(III)(E).
For the purpose of examination, Examiner has treated the limitation as reciting one or a plurality of lighting device strips, and so the Examiner respectfully suggests amending it to be --one strip lighting device or a plurality of strip lighting devices-- to remove the indefinite language.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites the limitation “the first lighting module and the at least one second lighting module are each formed using the chip-on-board method with one strip-like lighting device or a plurality of strip-like lighting devices” in lines 3-6 of the claim, and is therefore a product-by-process claim. However, Claim 1 is directed to a “lighting arrangement”, and there are no structural limitations in Claim 15, since Claim 15 only recites a method of forming the first and at least one second lighting modules of Claim 1. Therefore, the method/process limitations of Claim 15 fail to further limit the structure of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zumtobel Lighting GmbH (DE 202014100258, previously listed on the Information Disclosure Statements filed 3/22/2022 and 6/22/2022, see attached machine translation, hereinafter “Zumtobel”).
Regarding claim 1, Zumtobel discloses a lighting arrangement, comprising a first lighting module and at least one second lighting module (a lighting system comprising a first lamp 1, a second lamp 4, and optionally additional second lamps 4’; see Fig. 1; para. [0026]-[0028], [0037]-[0038]), and comprising a rail which is designed for coupling and/or at least partially accommodating the first lighting module and the at least one second lighting module (carrier element 8 which is a mounting rail; see Figs. 1-2, 5; para. [0034]-[0036]); wherein a conductor device is provided along the rail for providing electric current and a control signal (the rail 8 preferably has a power line (not shown) which is electrically conductively connected to the first lighting module 1 by a current taping element that is electrically connected to operating device 3 within the first lighting module; see Figs. 1-2, 5; par. [0035]); wherein the first lighting module is configured to be coupled to the conductor device in order to receive electric current for supplying the first lighting module and the control signal from the conductor device (see Figs. 1-2, 5; par. [0035]); wherein the first lighting module is further configured to process and interpret the control signal and to control the first lighting module in dependence upon the control signal (the first lighting module 1 comprises an operating device 3 which processes and interprets the control signal to control the first lighting module accordingly; see Fig. 1; para. [0026], [0029], [0031]-[0033], [0035], [0063]-[0064]); and wherein the first and the at least one second lighting module are configured to be coupled to one another in such a way that a signal for controlling the at least one second lighting module can be communicated from the first lighting module to the at least one second lighting module (the first lighting module 1 is electrically and mechanically coupled to the at least one second lighting modules 4, 4’ by an electrical connecting element 9 which provides a connection through which the at least one second lighting modules can be controlled by control signals sent from the operating device 3 of the first lighting module; see Figs. 1-6; para. [0026], [0029], [0031]-[0033], [0035], [0040]-[0047], [0063]-[0064]).

Regarding claim 2, Zumtobel discloses wherein the at least one second lighting module can be controlled together with the first lighting module according to a master-slave principle, wherein the at least one second lighting module as the slave is subordinate to the first lighting module as the master (the operating device 3 within the first lighting module 1 allows the first lighting module and the at least one second lighting modules 4, 4’ to be controlled together, with the first lighting module acting as the mother module and the second lighting module(s) acting as subordinate modules receiving control signals from the first lighting module; see Fig. 1; para. [0026], [0029], [0031]-[0033], [0035], [0063]-[0064]).

Regarding claim 3, Zumtobel discloses wherein the first lighting module has an electronic arrangement, by means of which the control signal received from the conductor device can be processed and interpreted, and the first lighting module can be controlled depending upon the control signal, and the signal to be communicated to the at least one second lighting module can be provided by means of the electronic arrangement (the first lighting module 1 comprises an operating device 3 which processes and interprets the control signals to operate and control both the first lighting module and the at least one second lighting modules 4, 4’; see Fig. 1; para. [0026], [0029], [0031]-[0033], [0035], [0063]-[0064]).

Regarding claim 4, Zumtobel discloses wherein the at least one second lighting module is configured to be coupled to the conductor device in order to receive electrical energy for supplying the second lighting module from the conductor device (the at least one second lighting modules 4, 4’ are coupled to the conductor device in the rail 8 to receive power from the power line therein via a current tapper in the form of an actuating element 10; see Figs. 1-6; para. [0035]-[0040], [0052]-[0059]).

Regarding claim 5, Zumtobel discloses wherein the first lighting module has a first contact device, by means of which one or more operating current provisioning conductors of the conductor device can each be electrically conductively contacted, and also has a second contact device, by means of which one or more control signal provisioning conductors of the conductor device can each be electrically conductively contacted (the first lighting module 1 comprises a circuit board 21 having contact springs 23 arranged on left and right sides of the circuit board to serve as first and second contact devices which electrically contact corresponding electrically conductive contacts 92 on electrical connecting element 9 to enable contact with the power line in the rail 8 and any associated operating current provisioning conductors and control signal provisioning conductors in the rail’s power line to ensure the first lighting module and its operating device 3 receive power and control signals; see Figs. 1-4; para. [0026]-[0029], [0031]-[0032], [0034]-[0035], [0040]-[0047]).

Regarding claim 6, Zumtobel discloses wherein the at least one second lighting module has a third contact device, by means of which the operating current provisioning conductor(s) of the conductor device can each be electrically conductively contacted (the second lighting module 4 comprises a circuit board 51 having contact springs 53 arranged on left and right sides of the circuit board to serve as third and fourth contact devices which electrically contact corresponding electrically conductive contacts 92 on electrical connecting element 9 to enable contact with the power line in the rail 8 and any associated operating current provisioning conductors and control signal provisioning conductors in the rail’s power line and electrically connect with the first lighting module 1; see Figs. 1-4, 6; para. [0040]-[0047]).

Regarding claim 10, Zumtobel discloses wherein the first lighting module and the at least one second lighting module are each designed having at least one connecting device, wherein the connecting devices of the first and the at least one second lighting module are designed to correspond to one another and the at least one second lighting module can be connected by means of the connecting devices to the first lighting module for the purpose of transmitting the signal for the control of the second lighting module (an electrical connecting element 9 which provides both an electrical and a mechanical connection between the first lighting module 1 and the at least one second lighting modules 4, 4’ to transmit electrical and control signals between the lighting modules is provided on both adjacent ends of the lighting modules, with mechanically coupling features to couple the two ends of the adjacent modules to each other, such that each coupling feature associated with a respective module constitutes a connecting device; see Figs. 2-4; para. [0040]-[0048]).

Regarding claim 11, Zumtobel discloses wherein the connecting devices are each arranged at an end-face end of the first or at least one second lighting module (an electrical connecting element 9 which provides both an electrical and a mechanical connection between the first lighting module 1 and the at least one second lighting modules 4, 4’ to transmit electrical and control signals between the lighting modules is provided on both adjacent ends of the lighting modules, with mechanically coupling features to couple the two ends of the adjacent modules to each other, such that each coupling feature associated with a respective module constitutes a connecting device; see Figs. 2-4; para. [0040]-[0048]).

Regarding claim 12, Zumtobel discloses wherein the first lighting module and the second lighting module are each designed as a lighting inset (the first lighting module 1 and the at least one second lighting modules 4, 4’ are inserted into a lower half space of the rail 8; see Figs. 1-2, 5; para. [0034]-[0036]), the conductor device is arranged in an inner region of the rail (the power line of the rail 8 is provided in an inner region of the rail itself; see par. [0035]), and the lighting insets can be inserted into the inner region of the rail (see Figs. 1-2, 5; para. [0034]-[0036]).

Regarding claim 13, Zumtobel discloses wherein the first lighting module and the second lighting module are each elongate and slender (the first lighting module 1 and the at least one second lighting modules 4, 4’ are elongated lighting modules to form a light strip system; see Figs. 1-2; para. [0026]-[0028], [0037]-[0038], [0060]).

Regarding claim 14, Zumtobel discloses wherein the rail is designed as a low voltage rail (the rail 8 is low voltage rail for use in ceiling lamps; see Fig. 1; para. [0008], [0034]-[0036], [0060]).

Regarding claim 15, Zumtobel discloses wherein the first lighting module and the at least one second lighting module are each formed using the chip-on-board method with one strip-like lighting device or a plurality of strip-like lighting devices (the first lighting module 1 is a lighting strip comprising a circuit board 21 having a plurality of LEDs 22 thereon, and the second lighting modules 4, 4’ are also lighting strips comprising a circuit board 51 having a plurality of LEDs 52 thereon; see Figs. 1, 4-6; para. [0026]-[0028]).
Regarding the recitation that “the first and at least one second lighting module are each formed using the chip-on-board method with one strip-like lighting device or a plurality of strip-like lighting devices” (emphasis added), the Applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the lighting apparatus of Zumtobel.  See MPEP § 2113.

Regarding claim 16, Zumtobel discloses wherein the lighting arrangement has a plurality of first lighting modules and/or a plurality of second lighting modules (see Fig. 1; para. [0026]-[0028], [0037]-[0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zumtobel (DE 202014100258, see attached machine translation).
Regarding claim 8, Zumtobel teaches the conductor device has a current provisioning operating conductor and a control signal provisioning conductor (the power line in the rail 8 includes operating current provisioning conductors and control signal provisioning conductors therein to ensure the first lighting module and its operating device 3 receive power and control signals; see Figs. 1-4; para. [0008], [0034]-[0035]).
However, the teachings of Zumtobel fail to disclose or fairly suggest at least two operating current provisioning conductors and two control signal provisioning conductors which are arranged symmetrically with respect to a longitudinal center plane of the rail.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting arrangement of Zumtobel by providing at least two operating current provisioning conductors and two control signal provisioning conductors and arranging them symmetrically with respect to a longitudinal center plane of the rail, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), and further, since it has been held that rearranging parts of a prior art structure involves only ordinary skill in the art (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). In this case, modifying the known lighting arrangement of Zumtobel by providing at least two operating current provisioning conductors and two control signal provisioning conductors and arranging them symmetrically with respect to a longitudinal center plane of the rail would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to provide a symmetrical arrangement with conductors going along both sides of the support rail and ensure the first and second lighting modules are electrically connected to the conductor module regardless of how they are mounted along the support rail.

Regarding claim 9, Zumtobel teaches the lighting modules are in an inserted state (the first lighting module 1 and the at least one second lighting modules 4, 4’ are inserted into a lower half space of the rail 8; see Figs. 1-2, 5; para. [0034]-[0036]).
However, the teachings of Zumtobel fail to disclose or fairly suggest the conductor device is arranged laterally on both sides of the lighting modules.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting arrangement of Zumtobel by arranging the conductor device laterally on both sides of the lighting modules when the lighting modules are inserted, since it has been held that rearranging parts of a prior art structure involves only ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, modifying the known lighting arrangement of Zumtobel by arranging the conductor device laterally on both sides of the lighting modules when the lighting modules are inserted would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to provide a symmetrical arrangement with conductors going along both sides of the support rail and ensure the first and second lighting modules are electrically connected to the conductor module regardless of how they are mounted along the support rail.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The lighting arrangement as claimed in claim 5, characterized in that the first lighting module (102) and/or the at least one second lighting module (112) each have a printed circuit board (21, 121) and that the contact devices (30, 31, 32) comprise contact elements (130, 131) arranged in an elastically movable manner on the printed circuit board (21, 121), wherein the contact elements (130, 131) are each arranged in a region of a respectively allocated recess (24a, 24b) in an edge of the printed circuit board (21, 121), and in particular that the contact elements protrude through openings (110, 10) of a housing component (20, 120) of the lighting module (102, 112) on one or both longitudinal sides thereof from an outer side of the lighting module (102, 112)” (emphasis added).
Although lighting arrangements are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stucchi (US 2019/0170334), Wang et al. (US 2018/0202643), Hierzer (US 2018/0172257), Park (US 2016/0195250), and Cheng (US 2011/0242811) all disclose lighting arrangements comprising linear lighting systems with lighting modules arranged on light tracks, and Parker et al. (US 2012/0287671) discloses a lighting arrangement with a plurality of light engines each having a control assembly, with one of the control assemblies assuming a master role controlling all the other control assemblies of the other light engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875